DETAILED ACTION
	This action is a first action on the merits the claims filed on November 19, 2019, have been entered. Claims 1-4 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the determining a hydraulic diffusivity, calculating a pressure field, calculating a flow rate, computing a volumetrically average flow rate, outputting a value of angular frequency, and operating a pump at a second force oscillation, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is a continuation of US application No. 15/577,617, now US Patent No.10,513,909, filed on June 20, 2016, which is a 371 national stage entry of PCT No. US2016/038335 filed on June 20, 2016, and claims benefit of US provisional application filed on July 6, 2015.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the recitation of “an increase in permeability” lines 7-8 is considered to be purported merits.  Additionally, the abstract exceeds 150 words in length. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  the recitation of “a second said forced oscillation” should likely be -- a second forced oscillation --.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the recitation of “a frequency that maximizes said flow rate at a distance that is selected to dislodge” should likely be --a frequency that maximizes said flow rate at a distance is selected to dislodge --.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,513,909. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of the instant application are anticipated by the subject matter of claims 1-4 of U.S. Patent No. 10,513,909.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: The recitation of “using an appropriately programmed computer” is unclear as to what the term “appropriately” means. Further, the specification does provide a standard for ascertaining the term “appropriately” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The recitation of “a first forced oscillation result” is unclear as to what the first and second forced oscillations are a result of. Further, review of the specification does not provide further details as to what the first forced oscillation is an result of and there is no standard for ascertaining a first oscillation result and/or one of ordinary skill in the art would not be reasonably appraised of the manner in which to obtain said result.
The recitation of “calculating a flow rate” in line 6 is unclear as to what a flow rate is being calculated for. For example is it a flow rate of fluid through the formation or a flow rate of fluid into the borehole. 
 Appropriate correction and/or clarification is required.
Claims 2-4 are subsumed by the previously noted rejections because of their dependence either directly or indirectly.  Appropriate corrections are required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of the present claims is allowable over the closest prior art, “herein Nikipelo , US 2012/0160494 (hereinafter Nikipelo), “herein Zazovsky et al., US 2005/0171699 (hereinafter Zazovsky), “herein Wong, US 5,503,001 (hereinafter Wong)”, and “herein Davidson et al., US 2001/0017206 (hereinafter Davidson)” for the following reasons:

Nikipelo discloses oscillating a pressure in a borehole (a series of pressure pulses are generated in borehole by flashing a liquid into a gas, par [0035]). The frequency of pulses (pressure pulses] generated is regulated by the wave's magnitude of oscillation (oscillating pressure, [0015]). Resonance occurs when the frequency of induced bottomhole pulses matches the natural oscillatory frequency of the reservoir state, and allows the maximum amplitude of pulses (pressure pulses) in the reservoir to be generated (par [0041]), determining a hydraulic diffusivity (propagation of pressure wave is proportional to hydraulic diffusivity, [0041]), using injection tests in a borehole (hydrocarbon formation is heated by injecting heated gas into borehole, par [0035]).
Nikipelo does not explicitly teach calculating a flow rate, using said appropriately programmed computer, at said proximal distance from said borehole by multiplying a gradient of said pressure field by a measured permeability and dividing by a viscosity of a fluid under test; computing, using said appropriately programmed computer, a volumetrically averaged flow rate by integrating a square of said flow rate over a volume around said borehole; outputting a value of an angular frequency for which said volumetrically averaged flow rate is maximum; and operating a pump at a second said forced oscillation according to said angular frequency on said fluid under test, wherein an increase in permeability around said borehole is provided.

Zazovsky discloses oscillating a pressure in a borehole (borehole pressure in the zone is increased and oscillated, par [0047],  oscillating wellbore pressure, par [0055]), determining hydraulic diffusivity (calculation of the mudcake hydraulic conductivity to determine the diffusivity, par [0049], unsteady pressure diffusion within the cake itself, and/or interactions between the
hydraulic properties of the cake and the changing wellbore pressure, par [0061]), using injection in borehole (after pressure build-up, shown at (b), the fluid is injected into the formation, par [0049]), calculating flow rate (estimating by interpolation over a range of flow rates, par [0059], variation of flow rate, par [0035]), value of angular frequency (attenuation of pressure fluctuations having angular frequency, par [0056], changing pressure profile by changing angular frequency, par [0037]).
Zazovsky does not explicitly teach calculating a flow rate, using said appropriately programmed computer, at said proximal distance from said borehole by multiplying a gradient of said pressure field by 

Wong discloses oscillating a pressure in borehole (applying a plurality of sets of pressure oscillations at different frequencies to fluid in a borehole, col 9, ln 19-22), calculating flow rate (a syringe pump attached to fluid chamber with injection of fluid at a constant flow rate, col 14, ln 31-32), and angular frequency values (the process for determining permeability k of porous media containing fluid comprises applying a plurality of sets of AC current at different angular frequencies to the porous media, col 8, ln 1-4).
Wong does not explicitly teach calculating a flow rate, using said appropriately programmed computer, at said proximal distance from said borehole by multiplying a gradient of said pressure field by a measured permeability and dividing by a viscosity of a fluid under test; computing, using said appropriately programmed computer, a volumetrically averaged flow rate by integrating a square of said flow rate over a volume around said borehole; outputting a value of an angular frequency for which said volumetrically averaged flow rate is maximum; and operating a pump at a second said forced oscillation according to said angular frequency on said fluid under test, wherein an increase in permeability around said borehole is provided.

Davidson discloses pressure in a borehole (applying the perturbation in the form of a pulse of increased pressure applied directly to the liquid in the borehole, claim 2, pressure pulsing is applied by manually squeezing the upstream flexible tube connecting the fluid reservoir to the top of the flow apparatus, par [0046]), oscillating the pressure (excitation leading to fluid flow enhancement through porosity diffusion effects at these shallow depths can be implemented as well at the surface, through the use of harmonic oscillators, par [0113], applying changes in strain through a device which vibrates, par [0028]), calculating a flow rate (liquid flowing through a porous medium has a flow rate, which depends on the impressed pressure differential, par [0137], apply pressure pulses and strain pulses to a liquid in natural and man-made porous media to enhance the flow rate of the mobile fluid phases, par [0135]), measured permeability and dividing by a viscosity (diffusion constant is directly proportional to permeability divided by viscosity, par [0130]).
Davidson does not explicitly teach calculating a flow rate, using said appropriately programmed computer, at said proximal distance from said borehole by multiplying a gradient of said pressure field by a measured permeability and dividing by a viscosity of a fluid under test; computing, using said appropriately programmed computer, a volumetrically averaged flow rate by integrating a square of said flow rate over a volume around said borehole; outputting a value of an angular frequency for which said volumetrically averaged flow rate is maximum; and operating a pump at a second said forced oscillation according to said angular frequency on said fluid under test, wherein an increase in permeability around said borehole is provided.

Nikipelo , Zazovsky, Wong, and Davidson do not suggest alone or in combination calculating a flow rate, using said appropriately programmed computer, at said proximal distance from said borehole by multiplying a gradient of said pressure field by a measured permeability and dividing by a viscosity of a fluid under test; computing, using said appropriately programmed computer, a volumetrically averaged flow rate by integrating a square of said flow rate over a volume around said borehole; outputting a value of an angular frequency for which said volumetrically averaged flow rate is maximum; and operating a pump at a second said forced oscillation according to said angular frequency on said fluid under test, wherein an increase in permeability around said borehole is provided.
The Examiner is unaware of prior art which reasonably suggest alone, or in combination, the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The disclosures of Rybakov, US 2011/0315374, Rester et al., US 2002/0134587, and Reid et al., US 2008/0066534 are relevant to the claims.

Claims 1-4 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676